m™ { 4h

6

9
10
11
12
13
14
1
16
17
18
19
20
21
22
23
24

26
a7
28

 

7
V2

 

Jack R. Finnegan

871 Avenida Acapulco
San Clemente, CA 92672
949-492-3837

Plaintiff, pro se

Jase 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 1of32 Page ID#:1

 

FILED - SOUTHERN DIVISION
CLERK, U.S. DISTRICT COURT

JUL 23 221

 

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY wee DEPUTY

 

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
{BANKRUPTCY PROCEEDURE 28 USC &$8157(d), 1334, 1452(a)}

In re JACK RICHARD. FINNEGAN
Debtor in Possession 0824

 

WW: 2\- CN - OVINE - MO &
Case No. 8:18-bk-10762-TA
Chapter 11 Individual, Reorganization

MOTION TO WIFHDRAW CASE
UNDER 11 USC, PURSUANT TO

28 USC 8157(d) FOR CAUSE SHOWN
MEMORANDUM OF POINTS AND
AUTHORITIES, VERTIFICATION
OF JACK R. FINNEGAN

NO HEARING REQUIRED

PURSUANT BANKRUPTCY RULE
1001 AND LOCAL BANKRUPTCY.
1001-1(a) AND 1001-1(b)(1)(2)(3).

Jack R. Finnegan, Debtor in Possession, respectfully submits this Motion for

Withdrawal.

The United States Supreme Court pursuant to 28 USC 882072, 2075 has

authority to set Rules in both the District Courts, the Bankruptcy Court and all Courts

of the United States, and this is also confirmed by the Rules Enabling Act adopted

by the Congress of the United States.

Motion for Withdraw

 
=m 9 KS

an

§

9
10
I]
12
13
14

16
17
18
19
20
al
22
a3
24
20)
26
27
28

 

ase 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 2 of 32 Page ID#:2

Bankruptcy Rule 1001, states as follows, “The Bankruptcy Rules and Forms
govern procedure in cases under Title 11 of the United States Code.” The Rules
shall be cited as the Federal Rules of Bankruptcy Procedure and the Forms as the
Official Bankruptcy Forms. These rules shall be construed to secure the just, speedy,
and inexpensive determination of every case and proceeding, the Rules of the
District Court are therefore superseded by the Bankruptcy Rules.

| The Advisory Committee Notes, allowed by the United States Supreme Court,
pursuant to Rule 1, of the Federal Rules of Procedure. “Section 247 of Public Law
95-598, Stat. 2549 amended 28 USC 82075 by omitting the last sentence. The effect
of the amendment is to require that procedural rules promulgated pursuant to 28 USC
§2075 be consistent with the bankruptcy statute, both titles 11 and 28 USC. Thus,
although Rule 1001 sets forth the scope of the bankruptcy rules and form, any
procedural matters contained in title in with respect to cases filed under 11 USC
, would control.

From their effect date these rules and forms are to be applicable in cases filed
under chapters 7, 9, 11 and 13 of Title 11 Code, regardless of whether the court
established by the Bankruptcy Act or by 28 USC 8151. Rule 9001 contains a broad
and general definition of “bankruptcy court,” “court” and “United States Bankruptcy
Court” for this purpose.

“Bankruptcy Code” or “Code” as used in these rules means Title 11 of the
United States Code, the codification of the bankruptcy law. Public Law 95-598,
S101. -

Rule 5011(a) Withdrawal and Abstention from Hearing a Proceeding states, “A
motion for withdrawal of a case or proceeding shall be heard by a district

judge.”

2.
Motion for Withdraw

 

 
9
10
1]
12
13
14

16

 

fase 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 3of32 Page ID#:3

“Bankruptcy Act” as used in these rules means the Bankruptcy Act of 1898
as amended, which was repealed by 8401(a) of Public Law 95-598,

These rules apply to all cases filed under the 11 USC Code except as
otherwise specifically stated.

Local Bankruptcy Rule 1001-1I(a) and Local Bankruptcy Rule 1001-
1(b)(1)(2)(3) are specific in their application.

This submittal to this court fully complies with Local Bankruptcy Rule 9013-
\(q)(9), [Motions and Matters Determined without Additional Notice and
without a Hearing] and Local Bankruptcy Rule 3001 -1(a).

The Request for Withdrawal 28 USC 88157(d), 1334(a)(b), 1367(a), 1658 and
2075, is a statutory right granted by a filing requesting it. Denial of this Request
also constitutes a violation of the United States Constitutional; guaranteed Right, of
the Fourth and Fifth Amendments, as well as Article II] Sections 2[1] and Article III
Sections 2[2], of the United States Constitution, as well as numerous California

Constitutional guarantees, not listed here.

CONCLUSION
For all the above stated reasons it is prayed that the Court will provide an
Order pursuant to the Proposed Order presented, and in compliance with Ninth

Circuit General Order 310-B(1)(A)(i) and 310-B(3)(A)(B).

Date: July 23, 2021

 

A
-Jj-

Motion for Withdraw

 

 

 
i

m & ho

- 9}

10
1]
12
13
l4

15

17
18
19
20)
21
a2
23
24
20
26
27
28

16}

 

base 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 4 of 32 Page ID #:4

MEMORANDUM AND POINTS OF AUTHORITIES

1. The Inferior Officer (U. S. Government designation not appointed by the
President or confirmed by the Senate), T. Albert was disqualified under 28 USC
§455, the Official Court docket and documents (hereinafter Doc.), (Doc #92) on June
1, 2018, and Bankruptcy Rule 5004 and General Order 224(4). See Doc. 95, 112,
127, 143 and 151. This disqualification was based on The Inferior Officer refusal to
comply with United States laws Titles 11 USC §§102(1)(A)(B), Rules of
Construction, 103(g), Applicability of Chapters, 105(a), Power of the Court, 362(d),
1104(a)(1)(2)(A)(B), Appointment of Trustee, 11 USC 1112(b6)(1), Conversion or
Dismissal.

2. The Inferior Officer has refused to recuse himself and is now in contem pt
of a United States Supreme Court Mandate. See, Liteky v. United States, 114 S.
Ct. 1147, 1162 (1994), the United States Supreme Court mandated, Disqualification
is required if an objective observer would entertain reasonable questions about the —
judge’s impartiality. If a judge’s attitude or state of mind leads a detached observer
to conclude that a fair and impartial hearing is unlikely, the judge “must be
disqualified.

‘3. Under Canon 3E of the Code of Judicial Ethics, a judge must disqualify
himself where disqualification is required by law, 28 USC $455(a). Bankruptcy
Rule 5004, “a bankruptcy judge shall be governed by 28 USC 8455, and disqualified
from presiding over the proceeding or contested matter in which the disqualifying
circumstances arises or, if appropriate, shall be disqualified from presiding over the
case.” The Inferior Officer is now in contempt of all of the above Statutes and Rules
promulgated by the United States Supreme Court. The Code governs the conduct of
judges and judicial candidates and is binding upon them.

-|-

 

 
m £9 NG

1

6.

9
10
I]
12
13
14
AD
16
17
18
19
20

22
23
24
2a)
26
27

28

 

ASe 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 5of32 Page ID#:5

4. The exigent question is “why,” in the face of overwhelming evidence (over
100 violations of 11 USC Code, 18 USC Code, 28 USC Code, 42 USC Code and
Bankruptcy Rules) to support a disqualification.

5. Inferior Officer’s do not have discretion not to disqualify themselves.
By law, they are bound to follow the law. Should he not disqualify himself as
required by law, then he has given another example of his impartiality which further
disqualifies the Inferior Officer. Courts have repeatedly held that positive proof of
partiality is not a requirement, only the appearance of partiality. Liljeberg v.
Health Services Acquisition Corp., 486, U. S. 847, 108 S. Ct. 2194 (1988). Itisa
fundamental right of every litigant to a fair and impartial proceeding.

6. Should an Inferior Officer not disqualify himself, then the Inferior Officer
is in violation of the Due Process Clause of the United States Constitution. The
Court in United States v. Seiuto, 521 F.2d 842, 845 (7" Cir. 1996) held: “The right
to a tribunal free from bias or prejudice is based, not on 28 USC (8455 and BKR
5004), but on the Due Process Clause.”

7: Refusal to disqualify himself is an act of willful misconduct and violation
of the public trust. Under California law willful misconduct is sufficient to warrant
discipline means “unjudicial conduct that a judge acting in his judicial capacity
commits in bad faith ... ‘Bad faith’ on the part of a judge entails either an intent,

motivated by actual malice, to commit an act that he or she knows or should know

j is beyond his or her lawful power or an intent to commit an act, even within his

lawful purpose, i.e., for any purpose other than the faithful discharge of judicial
duties.” Doan v. Commission on Judicial Performance (1995) 11 C.4" 294, 45 C.
R.2d 254, 902 P.2d 272.

 

 
m™ CG NO

an

6

9
10
I]
12
13
14

16
17
18
19
20)
21
22
23
24
20
26
27

28

 

pase 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 6 of 32 Page ID #:6

8. General Order 224(4) of the Central District for the United States District
Court, for the Ninth Circuit Assignment of Case and Duties to Judges, Motion to
Disqualify a Judge, states, “If a motion is made to disqualify a judge in any civil case
assigned to the judge pursuant to this General Order, the motion shall be referred to
the Clerk for assignment to another judge in the same manner as cases are assigned
pursuant to this General Order. The judge to whom the motion is assigned shall
promptly determine whether the motion is timely filed and is legally sufficient to
require a hearing on the disqualification. If the judge determines that the motion is
not timely filed or that the motion is legally insufficient, the motion will be denied
and the case shall proceed as originally assigned. If the judge determines that the
motion is timely and legally sufficient, the matter will be set down for a hearing or
other determination at the earliest time practicable. The judge against whom the
motion has been filed shall not proceed with the case until the motion has been
heard and determined by a District Judge.”
9. An Order of August 3, 2018, Denying Disqualification, is an adversary
proceeding governed by FRBP 7001, 7003, 7004, 7005, 7007, 7008, and 7010. The
non-core Order by Inferior Officer Scott Clarkson, was in violation with 28 USC
Code §157(b)(1), and §157(c)(1), was willful misconduct and bad faith. The Order
was also in violation of 28 USC Code §§455, and General Order #224(4). The Order
was completely erroneous and nugatory.
10. The distinction between core and non-core adversary proceedings is that the
bankruptcy court may not enter a final judgment in any adversary proceedings that
relates to the bankruptcy case. The bankruptcy court may only hear the adversary

proceedings on the merits and is obligated to submit a report and recommendation

 

 
 

ASE 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 7 of 32 Page ID#:7

of proposed findings of fact and proposed conclusions of law. The District Cou rt,
after reviewing the report, must enter a final judgment or order, de novo.

11. Rule 5004{a) Disqualification states, “A bankruptcy judge shall be governed by
28 USC §455, and disqualified from presiding over the proceeding or contested
matter in which the disqualifying circumstances arises or, if appropriate, shall
be disqualified from presiding over the case.

12, 28 USC §455 Disqualification of justice, judge, or magistrate states, “(a) Any
justice, judge, or magistrate of the United States shall disqualify himself in any
proceeding in which his impartiality might reasonably be questioned. (b) He
shall also disqualify himself in the following circumstances: (1) Where he has a
personal bias or prejudice concerning a party, or personal knowledge of disputed
evidentiary facts concerning the proceeding;...”

13. Advisory Committee Notes 1985 Amendments states, “Subdivision (a) was
affected by the Bankruptcy Amendments and Federal Judgeship Act of 1984, Public
Law 98-353, 98 Statute 333. The 1978 Bankruptcy Reform Act Public Law 95-598,
included bankruptcy judges in the definition of United States Judges in 28 USC §451
and they were therefore subject to the provisions of 28 USC 8455, Disqualification
of a bankruptcy judge is governed by 28 USC §455. That section provides that
the judge shall disqualify himself in any proceeding in which his impartiality
might reasonably be questioned or under certain other circumstances. It is
possible, however, that even if the disqualifying circumstances arise in |
connection with an adversary proceeding (proceeding includes pretrial, trial,
appellate review, or other stages of litigation) the effect will be so pervasive that

disqualification from presiding over the case is appropriate.

 

 
an

6

26
27
28

mw

 

}ASe 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 8 of 32 Page ID #:8

14, Pursuant to 28 USC Code §157(c)(1) non-core proceeding requires, “that a
bankruptcy judge shall submit proposed findings of fact and conclusions of law to
the District Court, and any final order or judgment shall be entered by the district
judge...after reviewing de novo those matters...” This requirement of 28 USC
§157(c)(1) was never judicially taken to this date, therefore all rulings of the inferior
officer since June 1, 2018, were error of law, illegal and nugatory, resulting in a
miscarriage of justice and were in violation of the 5" and 14'" Amendments of the
United State Constitution.

15. Advisory Committee Notes 1985 Amendments states, “the distinction is
consistent with the definition of proceeding in 28 USC §455. Subdivision (b)
precludes a bankruptcy judge from allowing compensation from the estate to a
relative or other person closely associated with the judge. If the attorney or
accountant is a relative of or associated with the bankruptcy, judge, the judge may
not allow compensation to the attorney or accountant. The word associated in
subdivision (b) has been changed to connected in order to conform with Rule
5002(b).” |

16, The court has no jurisdiction in the case based upon disqualification. The
Official Record authenticates the violations of United States and California
Constitutions and Federal Law 11 USC Code, 18 USC Code, 28 USC Code, and 42
USC Code and California State Laws. No governmental authority or an inferior
officer acting on behalf of a governmental authority, shall engage in a pattern or
practice of conduct that deprives any person of rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States or by the

Constitution or laws of California. This behavior constitutes actual malice.

 

 
Ko

qn

6

16

=

 

ase 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 9of 32 Page ID#:9

17. The Inferior Officer has violated numerous procedural Rules of 11 USC Code,
specifically Rule 9014(a)(b), Rule 7004(a\(1), Rule 7004(b)(1), 9006(d}, LBR 7004-
l(a) and FRCivP Rule 3, 4, 5, and 7, and as required by law the selection of a
trustee is an adverse proceeding, acted inconsistent with Constitutional Due
Process and Equal Protection clauses, or otherwise acted beyond the powers granted
to him under the law, a clear usurpation of judicial power. See Doc. # 85, 86, 89.
18. The illegally appointed trustee had no legal authority to take any action and any
actions taken by the illegally appointed trustee are Invalid, Void, and legal |
nullities, See Doc. # 97, 108, 109, 114, 116, 124, 132, 134, 143, 144, 150, 164, 202,
203, 214, 225, 226, 228, 230 — 235, 237, and 238, 257, 258, 260, and 261.
19. When a debtor files a petition seeking relief, the debtor receives an automatic
stay and ultimately the right to discharge. Under Chapter 11, §1 129(a)(1)(2)(3)(4)
the exclusivity period ensures that the bankruptey case is the debtor’s show. 11 USC
§1104(a) requires “on a request of a party in interest”. There was no request by a
party in interest anywhere in the Official Court Record that there be an appointment
of trustee, an adverse proceeding. 11 USC §1104(a) requires “after notice”. The
Official Court Record illustrates that there was no Notice of this requirement. 11
USC §1104 requires(a) “after a hearing”. The Official Court Record illustrates that
there was no Hearing held for this requirement. A violation of this provision of the
Statute is a violation of the Fifth and Fourteenth Amendments of the United States
Constitution.
20. 11 USC §1104(a\(1) requires “for cause, including fraud, dishonesty,
incompetence, or gross mismanagement of the affairs of the debtor by current
management”. The Official Court Record illustrates that there was no for Cause of
this requirement. A violation of this provision of the Statute is a violation of the
Fifth:and Fourteenth Amendments of the United States Constitution.
-6-

 

 
oOo ty om OK

co s

10
i]
12
13
14

16
17
18
19
20
21
22
23
24
20
26
27
28

 

be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 10 of 32 Page ID #:10

21. The Order authorizing converting the case of Chapter 11 to Chapter 7 is a
violation of the Fifth, and Fourteenth Amendments of the United States Constitution.

| This action by Inferior Officer demonstrates harassment, improper purpose and

retaliation by a Federal Judge (Inferior Officer). See Doc. 172, 173, 177, 192, 195,
198, and 199,

22. All of the Inferior Officer Orders are void anda product of fraud and deceit and
in violation of USC 11 Code and has absolutely no merit. The only purpose of these

Orders is to, vex, harass, and to engage in other acts of malice.

}23. The case is in violation of 11 USC §1112(a) and local rule LBR 1017-1(a)(3)

which states, “Conversion from chapter 11 to another Chapter. A debtor must
request conversion under 11 USC §1112(a) by a motion filed and served as required
by FRBP 9013, and may be ruled on with Notice, but without a hearing pursuant to
LBR 9013-1(p)(2).” 7 |

24. The case is in violation of 11 USC §1112(b)(1)(2)(A)(B\()(ii) which states in
part, “On request of a party in interest, and after notice and a hearing, ...best
interests of creditors and the estate, ... (2) The court may not convert a case under
this chapter to a case under chapter 7 or dismiss a case under this chapter if the court
finds and specifically identifies unusual circumstances establishing that converting
or dismissing the case is not in the best interests of creditors and the estate, ....”
establishing that converting or dismissing the case is not in the best interests of
creditors and the estate, ....”

25. Ll USC 1112(a) Conversion or Dismissal states, “The debtor may convert a
case under this chapter to a case under chapter 7 of this title unless—- (1) the debtor
is not a debtor in possession; (2) the case originally was commenced as an
involuntary case under this chapter; or (3) the case was converted to a case under
this chapter other than on the debtor’s request.

-7-

 

 
m™ KS

an

6

9
10
I]
12
13
14

16

 

 

Cagbe 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 11o0f32 Page ID#:11

26. Nothing in 11 USC 81112(a) grants the court any authority to convert a case.
Only the debtor is so authorized and then only if all of the three provisions are
complied with. This is another example where the court is restricted by law from
acting arbitrarily. —

27. 11 USC 1112(b)(1) states, “Except as provided in paragraph (2) and subsection
(c), on request of a party in interest, and after notice and a hearing, the court
shall convert a case under this chapter to a case under chapter 7 or dismiss a case
under this chapter, whichever is in the best interests of creditors and the estate,
for cause unless the court determines that the appointment under section | 104(a) of
a trustee or an examiner is in the best interests of creditors and the estate.”

28. The conditions set forth in 11 USC 1112(b)(1), are prohibiting the court from
converting the case on several points of law. The first is there must be a request by
a part in interest, there must be a notice and there must be a hearing. The second
point of law is that the conversion must be in the best interest of creditors and the
estate, and the third under 1104(a) there must be fraud, dishonesty, incompetence
or gross mismanagement of the affairs of the debtor by current management.
29. 1978 Acts Statutory Notes, states, “Subsection (b) gives wide discretion to the
court to make appropriate disposition of the case sua sponte or upon motion of a
party in interest, or the court is permitted to convert a reorganization case to a
liquidation case or to dismiss the case, whichever is in the best interest of creditors
and the estate, but only for cause. Cause may include the continuing loss to or
diminution of the estate of an insolvent debtor, the absence of a reasonable
likelihood of rehabilitation, the inability to effectuate a plan, unreasonable delay

by the debtor that is prejudicial to creditors, failure to file a plan within the

 
Cape 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 12 of 32 Page ID #:12

1

9 appropriate time limits, denial of confirmation and any opportunity to modify or

3|| Propose a new plan, revocation of confirmation and denial of confirmation of a

F modified plan. Inability to effectuate substantial consummation of a confirmed

5 plan, material default by the debtor under the plan, and termination of the plan

§ by reason of the occurrence of a condition specified in the plan.... The power of

7 the court to act sua sponte should be used sparingly and only in emergency

, situations.

9 30. 11 USC 1112(b)(2) states, “The court may not convert a case under this chapter
10 to a case under chapter 7 or dismiss a case under this chapter if the court finds and
1 specifically identifies unusual circumstances establishing that converting or
0 dismissing the case is not in the best interest of creditors and the estate, and the
13 debtor or any other party in interest establishes that-—- (A) there is a reasonable
4 likelihood that a plan will be confirmed within the timeframes established in sections
5 1121(e) and 1129(e) of this title, or ifsuch sections do not apply,, within a reasonable

period of time; and (B) the grounds for converting or dismissing the case include an

i» act or omission of the debtor other than under paragraph (4)(A}—(i) for which there

"7 exists a reasonable justification for the act or omission; and (ii) that will be cured

8 within a reasonable period of time fixed by the court. |

8 31. I] USC 1112(b)(3) states, “The court shall commence the hearing on a motion

20 under this subsection not later than 30 days after filing of the motion, and shall

| decide the motion not later than 15 days after commencement of such hearing, unless

a the movant expressly consents to a continuance for a specific period of time or
as compelling circumstances prevent the court from meeting the time limits established
Ay) by this paragraph.”

25

26

27 -9-

28

 

 

 
dge 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 13 of 32 Page ID #:13

9|{ 32. 11 USC 1112(b)(3) clearly states that there must be a motion filed by a party
3 in interest before the court can take any action regarding converting a case or

4 dismissing a case under this section of the code.

,{{ 33. The 1978 Acts Notes, goes even to a greater extent of clarity by stating,
6 “Subsection (e) reinforces section 109 by prohibiting conversion of a chapter 11
>|} case to a case under another chapter proceeding under which the debtor is not
g permitted to proceed. Senate Report No. 95-989.”

9 34, 11 USC 1112(f) states, “Notwithstanding any other provision of this section,
a case may not be converted to a case under another chapter of this title unless
the debtor may be a debtor under such chapter.”

35. The case is in violation of 11 USC §1112(a) and local rule LBR 1017-1(a)(3)
which states, “Conversion from chapter 11 to another Chapter. A debtor must
request conversion under 1! USC §1 112(a) by a motion filed and served as required
by FRBP 9013, and may be ruled on without a hearing pursuant to LBR 9013-1(p).”
36. The conditions set forth in 11 USC 1112(b)(1), are prohibiting the court from
converting the case on several points of law. The first is there must be a request
by a part in interest, there must be a notice and there must be a hearing. The
second point of law is that the conversion must be in the best interest of creditors
and the estate, and the third under 1104(a) there must be fraud, dishonesty,
incompetence or gross mismanagement of the affairs of the debtor by current
management.

37. It is clear that 11 USC 1112(b)(2) prohibits the court from converting the case

or dismissing the case under this section for any reason except for cause as listed
24

29

under subsection (4) of this section.

26
27
28

-10-

 

 

 
Cd

a Oo & w NH

oc sl

23
24
25

26|

a7
28

 

Be 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 14 of 32 Page ID#:14

| 38. Numerous Orders Granting Rule 2004 Examination of Debtor was in violation

of Rule 2004 in that there existed no party in interest and no mandatory form

F9013-1.1 Hearing Notice was filed in the Official Record. No mandatory form

| F9013-1.2 Notice of Motion for Order Without Hearing LBR 9013-1(p).or (q) was

filed in the Official Record. The Order was in violation of LBR 2004-1 there was
no conference to arrange for a mutually agreeable date, time, place, and scope of an
examination. LBR 2004-1(a) requires (in person or telephonically) contact, not a
letter.

39. The motion must also explain why the examination cannot proceed under FRBP
7030 or 9014. The Motion did not address without a hearing pursuant to LBR 9013-
I(p). Any Order is also a void Order because the Order stated that the trustee was a
Chapter 7 trustee when the case was still a Chapter 11 Case. No one but the Debtor
can convert the case except by the Debtor pursuant to the following 11 USC Code
and Rules of Procedures. 11 USC §348, 11 USC §1112 et al, BK. 1019(1), BK Rule
9013, LBR 1006-1(a),

40. Disobedience to Federal Law carries severe consequences for those individuals
receiving salaries from the United States Government and can lead to penalty of
felony Administrative, and other penalties and career ending and as government
employees the results of any investigation will forever remain on your employment

record.

41. The inferior officer has violated the statutory provisions of 11 USC, §1112(b)(1)

by granting an Order converting the case of Chapter 11 to Chapter 7 on September

14, 2018, by law only the Debtor can convert. The request was not made by a
party in interest as required by §1112(b)(1). There was no notice or hearing held

-ll-

 

 
~ won

an

6

N]
10)
I]
12
13
14

16

 

abe 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 15 of 32 Page ID #:15

court is permitted to order the appointment of one trustee at any time after the
commencement of the case if a party in interest so requests.” “The court may
order appointment only if the protection afforded by a trustee is needed and the costs
and expenses of a trustee would not be disproportionately higher than the value of
the protection afforded.” “The protection afforded by a trustee would be needed, for
example in cases where the current management of the debtor has been fraudulent. °
or dishonest, or has grossly mismanaged the company, or where the debtor’s
management has abandoned the business.” “The second test, relating to’ the costs
and expenses of a trustee, is not intended to be a strict cost/benefit analysis. It is
included to require the court to have due regard for any additional costs or expenses

that the appointment of a trustee would impose on the estate.” The Bankruptcy

| Code 11 USC defines a party in interest to include the debtor, the trustee (if

legally appointed), and creditors, it does not include a Bankruptcy Judge.

42. 11 USC 102(1)(A)(B), RULES OF CONSTRUCTION, (1) states “after notice
and a hearing. Or similar phrase—‘ (A) “means after such notice as is appropriate
in the particular circumstances, and such opportunity for a hearing as is appropriate
in the particular circumstances; but (B) authorizes an act without an actual hearing
If such notice is given properly and if—. The Supreme Court has ruled, must be

given an opportunity to be heard. Denial of a hearing is denial of due process.

| 43. 11 USC 10S(a), “The court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title...OR TO

PREVENT AN ABUSE OF PROCESS. (B) in a case under chapter 11. of this
title— (i) sets a date by which the debtor, or trustee if one has been appointed, shall

file a disclosure statement and plan; (ii) sets a date by which the debtor, or trustee if

-{2-

 

 
Ca

m wi in

or

6

9
10
iH
12
13
14
15
16.
17
18
19)
20
ai

 

Be 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 16 of 32 Page ID #:16

one has been appointed, shall solicit acceptances of a plan; (iii), (iv), sets a date, (v)
fixes the scope and format of the notice... (vi) provides that a hearing... NONE OF
THESE PROVISIONS WERE MET. .

Statutory Notes (1978) Acts, POWER OF COURT, “The bankruptcy judge is
prohibited from appointing a receiver in a case under title 11 under any
circumstances.

44, Under the Statute 11 USC §1104 a trustee can be appointed in.a chapter 11 case
but the appointment requires appropriate motions by creditors or other parties
in interest. The Statute 11 USC §1104, is the law and the conditions of appointing
a trustee are very precise and states, “At any time after the commencement of the
case but before confirmation of a plan, on request of a party of interest ...and
after notice and a hearing, the court shall order the appointment of a trustee—“ No
creditor or other parties in interest filed such a motion. and no hearing was
recorded on the official docket. The law does not say that the court can without
these specific provisos appoint a trustee, this action by the court was unconstitutional

and not a faithful execution of the law; it was an absolute showing of bias and

prejudice. The Statute 11 USC §1104 has its genesis in the “Bill of Rights” and the

4", 5, 6", and 14" Amendments to the United State Constitution as well as several

Articles of the California Constitution.

45. 11 USC 1104 Appointment of trustee, a contested matter, for cause including

| fraud, dishonesty, incompetence, or gross mismanagement of the affairs of the

debtor.

46. 11 USC 1104 Appointment of trustee, 1978 Acts, States, “if the appointment

would serve the interest of the estate and security holders.” “The court is permitted

-|3-

 

 
se

_o

6

o> ND ee

 

Se 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 17 of 32 Page ID #:17

to order the appointment of one trustee at any time after the commencement of the
case if a party in interest so requests.” “The court may order appointment only if
the protection afforded by a trustee is needed and the costs and expenses of a trustee
would not be disproportionately higher than the value of the protection afforded.”
“The protection afforded by a trustee would be needed, for example in cases where
the current management of the debtor has been fraudulent or dishonest, or has
grossly mismanaged the company, or where the debtor’s management has
abandoned the business.” “The second test, relating to the costs and expenses of a
trustee, is not intended to be a strict cost/benefit analysis. It is included to require
the court to have due regard for any additional costs or expenses that the appointment
of a trustee would impose on the estate.”
47. 11 USC 1112(b)(1) 1978 Acts, “This subsection gives discretion to the court...
but only for cause... Cause may include the continuing loss to or diminution of the
estate of an insolvent debtor, (Not so), the absence of a reasonable likelihood of
rehabilitation, (Not so), the inability to effectuate a plan, (Not so), unreasonable
delay by the debtor that is prejudicial to creditors, (Not so), failure to file a plan
within the appropriate time limits, (Plan has timely been filed), denial of
confirmation and any opportunity to modify or propose a new plan, (Not so),
revocation of confirmation and denial of confirmation of a modified plan, material
default by the debtor under the plan, (Not so), and termination of the plan by reason
of the occurrence of a condition specified in the plan (Not so),. The list is not
exhaustive. The power of the court should be used sparingly and only in

emergency situations.

14.

 

 
Cd

mam 8S bh

an

6

 

be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 18 of 32 Page ID #:18

48. The motion must also explain why the examination cannot proceed under FRBP
7030 or 9014. The Motion did not address without a hearing pursuant to LBR 9013-
l(p). Any Order is also a void Order because the Order stated that the trustee was a
Chapter 7 trustee when the case was still a Chapter 11 Case. No one but the Debtor
can convert the case except by the Debtor pursuant to the following 11 USC Code
and Rules of Procedures. 11 USC §348, 11 USC §1112 et al, BK 1019(1), BK Rule

~ 9013, LBR 1006-1 (a).

49. Disobedience to Federal Law carries severe consequences for those individuals
receiving salaries from the United States Government and can lead to penalty of
felony Administrative, and other penalties and career ending and as government
employees the results of any investigation will forever remain on your employment
record. |

50. The inferior officer has violated the statutory provisions of 11 USC, §1112(b)(1)
by granting an Order converting the case of Chapter 11 to Chapter 7 or September
14, 2018, by law only the Debtor can convert. The request was not made by a
party in interest as required by §1112(b)(1). There was no notice or hearing held
as required by §1112(b)(1). It was not in the best interest of the creditors and the

| estate because there are no valid creditors as required by §1112(b)C1). These

stated facts of Debtor’s case establish the provisions of the Statute 11 USC
§1 112(b)(2), “unusual circumstances”, a certain standard by anyone within
knowledge of the facts, substantiating an implied duty of good faith.

51. The inferior officer has violated the statutory provisions of 11 USC, §362(d) by
granting a Motion for Relief to movant from the Automatic Stay on August 28, 2018.

Doc. #181. The request was not made by a party in interest as required by

-15-

 

 
on m& cS 8 fS

6

9
10
1]
12
13
14

16
17
18
19
20
21
29
24
25
26
27
28

 

Ca&

Be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 19 of 32 Page ID #:19

§362(d), and is in violation of §§362(a)(3), 362(c)(1), 362(c)(3)(B), 362(c)\(3)(C),
362(d)(1), 362(d)(2)(A)(B), and 362(g)(1). The request was made by a disinterested
person in violation of 11 USC 8101(14), and in violation of 11 USC §§105(a),
105(c). See Doc. # 138, Claim withdrawn, July 24, 2018, 143 — 148.

52. The Motion filed on July 18, 2018, Doc. #145, by an individual who has
absolutely no standing, pursuant to the United States Constitution, Article III
Section 2[1][2], the sole purpose is to defraud the estate, and interfere with the
orderly administration of justice. An individual who has engaged in constant
interference with the proceedings pursuant to 11 USC Code. This individual filed
false claims in violation of 11 USC 8§501(a), 502(a), 502(b)(1), and is in violation
of 11 USC §541(a)(1), 558, 1107, 1111(a), and 1115(b).

53. The Motion is made in violation of the United States and California
Constitutions, i.e. Fifth and Fourteenth Amendments, and Article I, Sections, |
3(b}(3), 3(4), 7(a), 13, 15, 19(a), 24, 26, 28(e), and Article 3, Section 1.

54. The assertions alleged are completely false and without any evidence in support

>

of required burden. The Motion contains only opinions not facts and is in violation
of several sections of 11 USC Code, as stated above.

55. In re Luna, 122 B.R. 575 (9" Cir. BAP 1991) held that §109(g) was not
jurisdictional, that mechanical application of this section was inappropriate where
doing so would produce an illogical, unjust, or capricious result. Since 881 09(c) and
(h) are similar in language and intent, it stands to reason that the standard set out in

Luna is applicable to §109(h). See Doc. # 41, 83, 152.
56. The Historical and Statutory Notes allowed under Federal Rules of Civil
Procedure Rule 1, are as follows: 1978 Acts Subsection (a) of this section requires

anyone (an entity) holding property of the estate.... Subsection (b) of this section

-16-

 

 
» Ca

9
10
1
12
13

16

28

 

Be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 20 of 32 Page ID #:20

requires an entity that owes money to the debtor...... Subsection (c)(d)(e) of this

section are not applicable to this case.

57, Section 542 of 11 USC Code does not allow anyone to take possession of real

_ property from the debtor. That unconscionable Order is in violation of the above

quoted vested rights of both Constitutions, and amounts to a Taking. The entire
Motion is without merit, and the meaningless quoted sections of 11 USC in the
Motion are completely fabricated out of opinion not facts. The Order dated July 16,
2021, is in violation of several Sections and Rules of the Bankruptcy Code and no
Notice of a hearing was ever given.

58. Section 101(15), of 11 USC Code, defines the term “entity,” the person filing
the Motion has never been an entity, or a legally appointed Chapter 7 trustee, in
this case and has repeatedly committed fraud by declaring so on numerous occasions
and is a disinterested person as defined by §101(14).

59. The balance of the quoted sections of 11 USC Code are all not applicable to this
Motion, because the presenter of the Motion was never legally been appointed to
anything in this case.

60. The validity of all the Claims has never been adjudicated by a court to
determine if they are in fact fraudulent as prohibited by 18 USC Code 81°52,
157, 3571, and . 11 USC Code.

61. Bankruptcy Rule 2003(a) specifically states that a §341(a) examination in this

|| Case must be no earlier than March 27, 2018, and no later than April 14, 2018,

this specific period of time has elapsed.

62. On May 23, 2018, See Doc. 84, the inferior officer issued an Unconstitutional
Order. An Order that he was prohibited from making by the H.R. No. 8200 and the
Senate Report No. 95-989 under Section 102(A) of 11 USC Code. That

-|7-

 

 
on

6

9
10
I}
12

13}

14
15
16

26

28

a awe! Ro —

 

se 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 21 of 32 Page ID #:21

unconstitutional Order and all subsequent orders directly or indirectly associated
with that Order were also unconstitutional, invalid and void. The inferior officer
was not an interested party as defined by the Code of 11 USC and could not under

11 USC §§102, 1104(a), 1112 or BK Rules 2007 and 9014 issue the Constitutionally
required Notice and Hearing by those sections.

63. In each of the following proceedings pursuant to 28 USC Code §157(c)(1) non-
core proceeding requires, “that a bankruptcy judge shall submit proposed findings
of fact and conclusions of law to the District Court, and any final order or
judgment shall be entered by the district judge...after reviewing de novo those
matters....” This requirement of 28 USC §157(c)(1) was never judicially taken to
this date, therefore all rulings of the inferior officer since June 1, 2018, were error
of law, illegal and nugatory, resulting in a miscarriage of justice and were. in .
violation of the 5" and 14" Amendments of the United State Constitution.

64. An Order of July, 11 2018, a non-core Order to Revoke a Living Trust was in
violation of 28 USC Code §§157(b)(1), and (c)(1), an Adversary proceeding FRBP
7001(7)(8)(9) or a FRBP Rule 9014 Contested Matter and was in violation with LBR
9013-1(a). It was also in violation of 11 USC §§102, 105, Rule 7004, and Rule
9006(d). This proceeding like the proceeding for disqualification was
unquestionably a violation of this Statute created by the Congress of the United
States and signed by the President. See Doc. 120, - 123, 131, 139, 147, 158, 163,
167, and 170. ,
65. An Order of August 22, 2018,.a non-core Order for Conservator was in violation
of 28 USC Code §§157(b)(1), and (c)(1), an adversary FRBP 7001(7)(8)(9) or a
FRBP Rule 9014 Contested Matter and was in violation with LBR 9013-1(a). It was
also in violation of 11 USC §§102, 105, Rule 7004, and Rule 9006(d). See Doc.
174, 175, 178, 193, 194, and 196.

-18-

 

 
Ca

a

an

6

Fs]
10},
1]
12
13
14
15
16

26
27
28

 

Be 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 22 of 32 Page ID #:22

66. An Order of August 30, 2018, a non-core Order for seeking an Order from the
Superior Court was in violation of 28 USC Code §§157(b)(1), and (c)(1), an
adversary FRBP 7001(7)(8)(9) or a FRBP Rule 9014 Contested Matter and was in
violation with LBR 9013-1(a). It was also in violation of 11 USC §§102, 105, Rule
7004, and Rule 9006(d). See Doc. # 181, 183 -185, 191, 202, 223, and 227.

67. The inferior officer has violated the statutory provisions of 11 USC, §362(d) by
granting a Motion for Relief to movant from the Automatic Stay on August 28, 2018.
Doc. #181. The request was not made by a party in interest as required by
§362(d), and is in violation of §8362(a)(3), 362(c)(1), 362(c)(3)(B), 362(c\(3\(C),
362(d)(1), 362(¢d)(2)(A)(B), and 362(g)(1). The request was made by a disinterested
person in violation of 11 USC §101(14), and in violation of 11 USC 88105(a),
105(c). The Motion filed by an individual who has absolutely no standing, pursuant
to the United States Constitution, Article II Section 2[1]{2], the sole purpose is to
defraud the estate, and interfere with the orderly administration of justice. An
individual who has engaged in constant interference with the proceedings pursuant
to 11 USC Code. This individual filed false claims in violation of 11 USC 88501 (a),
502(a), 502(b)(1), and is in violation of 11 USC §541(a)(1), 558, 1107, 1111(a), and
1115(b).

68. An Order of September 14, 2018, for conversion of the case from chapter 11 to
chapter 7 was in violation of 11 USC §§1112(a), 1112(b), 1112(c), 1112(d), 1112(e)
1112(f), 109, Rule 1019, LBR 1017-1. In addition, the mandatory forms F1017-1.1
or F1017-1.4 were never filed. See Doc. # 172, 173, 177, 192, 195, 198, and 190.
69. An Order of December 10, 2018, for clarifying previous employment order was

in violation of 11 USC §348(e), because that section terminates the trustee. The

-19-

 

 
on m= f ho

6.

 

Be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 23 of 32 Page ID #:23

Order was also an Adversary proceeding FRBP 7001(7)(8)(9) or a FRBP Rule 9014
Contested Matter and was in violation with LBR 9013-1 (a). It was also.in violation
of 11 USC §§102, 105, Rule 7004, and Rule 9006(d). See Doc. # 108, 109, 132,
150, 225, 226, 228, 230, 231 ~ 235, 237, and 238.

70. An Order of January 31, 2019, for Extending Time is in violation of the Federal
Rules of Civil Procedure Rule 6(b), FRBP Rule 4004(b)(1), must be filed before
expiration of date set by statute, and FRBP Rule 9006(b)(1). See Doc. # 239 — 241,
245, 248 — 252, 263 — 265, 268 — 270, 280, 281, 285 — 288, 295, 296, 299 — 301.
71. An Order of June 8, 2018, Granting Rule 2004 Examination of Debtor was in
violation of Rule 2004 in that there existed no party of interest and no mandatory
form F9013-1.1 Hearing Notice was filed in the Official Record. No mandatory
form F9013-1.2 Notice of Motion for Order Without Hearing LBR 9013-1] (p) or (q)
was filed in the Official Record. The Order was in violation of LBR 2004-1 there

_was no conference to arrange for a mutually agreeable date, time, place, and scope

of an examination. The motion must also explain why the examination cannot

proceed under FRBP 7030 or 9014. The court did not rule without a hearing
pursuant to LBR 9013-1(p). The Order was also a void Order because the Order
Stated that the trustee was a Chapter 7 trustee when the case was still a Chapter 11
Case. No one but the Debtor can convert the case except by the Debtor pursuant to
the following 11 USC Code and Rules of Procedures. 11 USC §348, 11 USC §1112
et al, BK 1019(1), BK Rule 9013, LBR 1006 1(a). See Doc. #97, 114, 116, 124,
164, 257, 258, 260, and 261. .

72. The following list of Statutory violations of 11 USC Code, 18 USC Code, 28
USC Code, and 42 USC Code, occurred throughout the proceedings, as well as

violations of Bankruptcy Rules promulgated by the United States Supreme Court.

-20-

 

 
aq

$e 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 24 of 32 Page ID #:24

g

m™ oc KS

qa

6

9
10
NM

12

13

14
15

16

26

28

 

11 USC §101 Definitions

11 USC §101(5)(B) Breach

11 USC §101(14) Definitions

11 USC §102(1) Rules of Construction
11 USC §102(2) Claims

11 USC §102(9) Rules of Construction
11 USC §105 Power of Court

11 USC §105(c) Power

LL USC §105{(d) Power

11 USC 8106 Sovereign

11 USC §106(c) Sovereign

11 USC §109 Debtor

11 USC §109(h) Debtor

1) USC §109(h)(3) Debtor

11 USC §301(a) Voluntary
u USC §306 Appearance

11 USC §32] Trustee

1] USC §323(a) Trustee Role
11 USC §327 Employment

11 USC §341 Convene

11 USC §341(b) Convene

11 USC §342 Notice
11 USC §343 Examination
11 USC §348 Conversion

11 USC §348(d) Claim

 

-2|-

11 USC §101(5) Claims

11 USC §101(10) Creditors

11 USC $102 Rules of Construction
11 USC §102(1)(A)(B) Rules of

11 USC §102(8) Rules of Construct.
11 USC. §103(a) Applicability

11 USC §105(a) Power of Court

11 USC §105(d) Power

11 USC §105(d)(2) Power

11 USC 8106(a) Sovereign

11 USC 8108 Extension of Time

11 USC §109(a) Debtor

11 USC §109(h)(1) Debtor

11 USC §301 Voluntary

1f£ USC §301(a)(b) Voluntary
11 USC §307 U.S. Trustee

11 USC §322(a) Trustee

1] USC §326(a). Trustee

11 USC §327(a) Employment
11 USC §341(a) Convene,

11 USC §341(c) Creditors

11 USC '§342(b) Notice
11 USC §345 Money
11 USC §348(a) Conversion

11 USC §348(e) Terminates

 
C4

ho

on me

6

9
10
11}
12
13
14
15
16
17
18
19

21
22

24
95

26)

a7
28

 

11 USC §362 Stay
11 USC §362(a)(1) Stay

{ 11 USC §362(a)(3) Stay

11 USC §362(a)(6) Stay
11 USC §362(b) Stay

11 USC §362(c) Stay

11 USC §362(d)(1)(2)(A)(B) Stay
11 USC §362(e)(1) Stay

11 USC §362(g) Stay

11 USC §362(j) Stay

11 USC §501(a) Claims

11 USC §502(b) Claims

11 USC §502(b)(2) Claims
11 USC §502(c)(2) Claims
11 USC §541(a) Estate

Il USC §558 Defenses

11 USC §1101 Definitions

11 USC §1104 Appointment
11 USC 1104(a)(1) Appointment
11 USC §1104(c) Trustee

11 USC §1105 Termination

11 USC §1106(a) Trustee’

 

-22-

Be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 25o0f32 Page ID#:25

11 USC §362(a) Stay

11 USC §362(a)(2) Stay
11 USC §362(a)(4)(5) Stay
11 USC §362(a)(7)(8) Stay
11 USC §362(b)(1) Stay:
11 USC §362(d) Stay

11 USC §362(d)(2) Stay
11 USC §362(f) Stay

11 USC §362(h)(i) Stay

11 USC §501 Claims

11 USC §502(a) Claims

11 USC §502(b)(1) Claims
11 USC §502(b)(5) Claims
11 USC §502(e)(2) Claims
11 USC §542 Turnover

11 USC §1100 Definitions

11 USC §1101(a) Definitions

11 USC 1104(a) Appointment

11 USC 1104(a)(1)(2) Appointment
11 USC §1104(e) Appointment

11 USC §1106 Trustee

11 USC §1106(a)(1) Trustee

 
™ C5 #3

an

6

9
10
1]
12
13
14
1
16

C4

 

11 USC §1106(a}(2) Trustee

11 USC §1107(a) Debtors Rights
11 USC §1111(a) Claims

11 USC §1111(b)(2} Claims

11 USC §1112(a) Conversion
11 USC §1112(b)(1) Conversion
11 USC §1112(b)(D@2)(A)(BOG)
11 USC §1112(c) Conversion
11 USC §1112(e) Conversion
11 USC §1115(a) Property

11 USC §1121(a) Plan

11 USC §1121(d) Pian

11 USC §1122 Claims Plan

11 USC §1122(a) Claims Plan
11 USC §1123(a) Plan

11 USC §1123(a)(4) Plan

11 USC §1124 Claims Plan

11 USC §1126(a) Plan

11 USC §1322(b)(1) Plan

18 USC §153(a) Embezzlement
18 USC §157 Fraud

18 USC 81519 Obstruction

28 USC §151 Bankruptey

 

-23-

Be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 26 of 32 Page ID #:26

11 USC §1106(1)-(8) Trustee
12. USC §1111 Claims

11 USC §1111(b) Claims
11 USC §1112 Conversion

it USC §1112(b Conversion

11 USC §1112(b)(2) Conversion
11 USC §1112(b)(3) Conversion
11 USC §1112(d) Conversion
11 USC §1112(f) Conversion

11 USC 81121 Plan

11 USC §1121(c) Plan

11 USC §1121(e) Plan

11 USC §1122(b)(1) Claims Plan
11 USC §1123 Plan

11 USC §1123(a)(1) Plan

11 USC §1123(a)(5) Plan

11 USC §1126 Plan

11 USC §1126(b) Plan -

18 USC §152 Concealment

18 USC §153(b) Embezzlement
18 USC §501 Fraud

18 USC §3571 Fraud
28 USC §152 Judge

 
ma win

an

6

y
10
i}

124]

13
14
15

16

 

Se 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 27 of 32 Page ID #:27

28 USC §152(a)(1) Judge
28 USC §157 Procedures
28 USC §157(b) Core

28 USC §157(b)(2) Core

28 USC §157(b)(4) Non-Core
28 USC §157(d) Withdraw
28 USC §158(a) Courts

28 USC §158(d) Judges

28 USC §455 Disqualification
28 USC §455(b) Disqualification
28 USC §582 U.S. Trustee

28 USC §586 Trustee

28 USC § 586(a)(F) Duties

28 USC §1334(a) Bankruptcy
28 USC §1631 Transfer

28 USC § 1746 Declaration

28 USC §2075 Bankruptcy Rules
BK Rule 1001 Scope

BK Rule 1007(a){1) Equity

BK Rule 1007(b)(5) Debtor

BK Rule 1017 Dismissal

BK Rule 1017(f}(1) Conversion

BK Rule 1019(1) Conversion

 

24-

28 USC §152(e) Judge
28 USC §157(a)} Procedures
28 USC §157(b)(1) Core

28 USC §157(b)(3) Core

28 USC §157(c)(1) Core

28 USC §158 Appeals —

28 USC §158(b)(2)(A) Judges
28 USC §296 Powers

28 USC §455(a)(b) Disqualification
28 USC §581 U.S. Trustee

28 USC §583 U.S. Trustee

28 USC § 586(a) Duties

28 USC §1334 Bankruptcy

28 USC §1334(c)(2) Bankruptcy
28 USC §1654 Act Personally
28 USC §2071 Rule

42 USC §1983 Tort

BK Rule 1002(a} Case

BK Rule 1007(a)(3) Equity

BK Rule 1009(a) Petition

BK Rule 1017(d) Suspension

BK Rule 1019 Conversion

BK Rule 1019(3) Conversion

 
ne oe

an

6

)
10

1} }

12
13
14

16:
17
18
19
20

yaul
22

a3
24

26
27
28

mem Co

 

Se 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 28 of 32 Page ID #:28

BK Rule 2002 Notices

BK Rule 2003 Meeting

BK Rule 2003(b)(1) Meeting

BK Rule 2004 Examination

BK Rule 2010(a). Trustee

BK Rule 2013(a) Trustee

BK Rule 2015(a)(5) Records

BK Rule 2020 Acts of U.S. Trustee
BK Rule 3002(a) Claims

BK Rule 3002(c)(2) Claims

BK Rule 3002(c)(4) Claims

BK Rule 3002.1 Claims

BK Rule 3003(a) Claims Disputed

BK Rule 3005 Claims
BK Rule 3005(c)(1) Claims

BK Rule 3007 Claims
BK Rule 3007(b) Claims

BK Rule 3016 Plan, Disclosure

BK Rule 3016(b) Plan

BK Rule 3017(a) Disclosure
BK Rule 3018(a) Plan

BK Rule 3020(a) Plan --

 

-25-

BK Rute 2002(f) Notices

BK Rule 2003(a) Meeting

BK Rule 2003(b)(3) Creditors
BK Rule 2004(a) Examination
BK Rule 2010(b) Trustee

BK Rule 2014(a) Professional

BK Rule 2019(a) Creditors

BK Rule 3001(a) Claims

BK Rule 3002(c) Claims

BK Rule 3002(c)(3) Claims

BK Rule 3002(c)(6) Claims

BK Rule 3003 Claims Disputed
BK Rule 3004 Claims

BK Rule 3005(a) Claims
BK Rule 3006 Claims

BK Rule 3007(a) Claims Objecting
BK Rule 3008 Claims

BK Rule 3016(a)-Plan

BK Rule 3016(d) Plan
BK Rule 3017.1 Plan
BK Rule 3019(a) Plan
BK Rule 3020(b)(1) Plan

 
wm Co

an

6

9
10
I]
12
13
14

16

_N

 

BK Rule 4001 Relief Stay

BK Rule 4001(a)(1) Dismissal
BK Rule 4004(a) Discharge

BK Rule 4004{b)(1) Time

BK Rule 4005(a) Burden
BK Rule 5002(a) Approval

BK Rule 5004(a) Disqualification
BK Rule 50011(a)(1) Abstention
BK Rule 7001 Adversary

BK Rule 7002 Rules

BK Rule 7004 Service

BK Rule 7004(a)(2) Service

| BK Rule 7007 Service

BK Rule 7012 Defense

BK Rule 7023.1 Derivative
BK Rule 7041 Adversary
BK Rule 7062 Stay

BK Rule 7065 Injunction

BK Rule 8002(a) Appeal --

 

-26-

Se 8:21-cv-01248-MWF Document 1 Filed 07/23/21 Page 29 of 32 Page ID #:29

BK Rule 4001(a) Stay

BK Rule 4002(a) Duties Debtor
BK Rule 4004(b)(1) Time

BK Rule 4004(b)(1) Discharge

BK Rule 4007(a) Debt
BK Rule 5002(b) Appointment

BK Rule 5004(a)(b) Disqualification
BK Rule 6009 Prosecution, Defense
BK Rule 7001{1) Adversary

BK Rule 7003 Adversary

BK Rule 7004(a)(1) Service

BK Rule 7005 Service

BK Rule 7008 Service

BK Rule 7017 Parties

BK Rule 7024 Intervention

BK Rule 7052 Findings

BK Rule 7064 Seizure

BK Rule 8001(a) Scope

BK Rule 8003(a) Appeals

 
cr oe fe NS

6

g
10
1]
12
13
14

16

23
24
20
26

28

BK Rule 8004(a) Appeals
BK Rule 8007(a) Stay

BK Rule 8011{a) Filing

BK Rule 8022(a) Motion
BK Rule 9001 Definitions
BK Rule 9002(1) Words

BK Rule 9004{a) Forms

BK Rule 9009 Forms

BK Rule 9010(a) Act Personally
BK Rule 9013 Motions

BK Rule 9014(a) Contested
BK Rule 9014(b) Contested

BK Rule 9017 Evidence

| BK Rule 9024 Relief

BK Rule 9033 Review
BK Rule 9037 Privacy

LBR 1001-1(b) Construction
LBR 1001-1(e) Rules

LBR 1001-2(b) Rules
LBR’ 1006-1(a)(3) Petition

 

 

-27-

Ise 8:21-cv-01248-MWF - Document 1 Filed 07/23/21 Page 30 of 32 Page ID #:30

BK Rule 8006(a) Certifying

BK Rule 8009(a) Record

BK Rule 8013(a) Motions

BK Rule 8025(a) Stay

BK Rule 9002 Words

BK Rule 9003(a) Ex Parte

BK Rule 9006(a) Time

BK Rule 9010 Act Personally

BK Rule 9011(a) Petition

BK Rule 9014 Contested

BK Rule 9014(a}(b)(c) Contested
BK Rule 9014(a)(b){c) Contested
BK Rule 9020 Contempt

BK Rule 9029 Local Rules

BK Rule 9033(a) Review

LBR 1001-1(a) Scope

LBR 1001-1(c) Act Personally
LBR-1001 2(a) Rules

LBR 1006-1(a) Conversion —
LBR 1017-1 Conversion

 
Ce

2

9)
10
1]
12

20
21
22
23
24
20
26
at
28

 

LBR 1017-1(a) Conversion
LBR 2004-1(a) Motions
LBR 2004-1(c) Motions
LBR 3007-1 Contested
LBR 3007-1(a)(3) Contested
LBR 4002-1 Debtor

LBR 5075-1 Motions

LBR 7008-1 Core

LBR 7052-1(a) Findings
LBR 7069-1 U.S. Marshal
LBR 9013-1 Contested

Date: July 23, 2021

 

  

be 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 31 of 32 Page ID #:31

LBR 1017-1(a)(3) Conversion
LBR 2004-1(b) Motions
LBR 3003-1 Bar Date

LBR 3007-1(a)(1) Contested
LBR 4001-1(a) Relief

LBR 5011-1 Withdrawal
LBR 7003-1 Adversary
LBR 7041-1 Discovery

LBR 7064-1 Seizure

LBR 9001-1 Definitions

LBR 9013-3 Applicability

There are numerous violations of the following Codes: Federal Rules of Civil
Procedure, Federal Rules of Evidence, California Rules of Civil Procedure,

California Rules of Evidence Code, and the California Penal Code.

ck R. Finnegan

5%.

 

 
Case 8:21-cv-01248-MWF Document1 Filed 07/23/21 Page 32 of 32 Page ID #:32

IN THE UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

PROOF OF DEPOSIT

I, JACK R. FINNEGAN, declare:

On July 23, 2021, I filed with the Clerk of the Court, a copy of Motion for Withdrawal, 28 USC
157(d), Memorandum and Points of Authorities, by personal delivery to Clerk of the District
Court, 411 W. Fourth Street, Santa Ana, CA 92701.

United States Trustee Regional Headquarters, 913 Wilshire Blvd., #1850, Los Angeles CA 90012

I declare under penalty of perjury under the laws of the United State that the foregoing is true

and correct.

   

Jack R. Finnegan,
871 Avenida Acapulco
San Clemente, CA 92672
